DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 22 February 2022 has been entered.

Claim Rejections - 35 USC § 102
Claims 21, 23-26, 29, 30, 32-35, and 38 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Laurel et al. (US 2013/0284457 hereinafter “Laurel’’).
In regards to claim 21, Laurel discloses a connector assembly comprising:
a drum fixture (58) adapted to be seated into an opening of a drum containing a fluid adhesive material and configured for fluid communication with the drum (fig. 6 shows that it is capable of being seated in the opening of “50” or other suitable “drum”), the drum fixture including an aperture (central bore) extending therethrough that defines a circumferential wall and a shoulder (see near “48” in fig. 11), and a plurality of spaced apart projections (62) extending inwardly from the circumferential wall such that (a) a plurality of axially extending 
a hose fixture (20) connected to the drum fixture (shown in fig. 6) and configured for fluid communication with the drum fixture, the hose fixture further configured for axial insertion and rotation relative to the drum fixture to connect the hose fixture to the drum fixture (shown in figs. 7-8), the hose fixture including a plurality of projection members (47) disposed respectively in the plurality of grooves of the drum fixture (see paragraph [0026]); and
a latch assembly (64) supported on the hose fixture and movable between a deployed orientation, wherein the latch assembly engages a portion of the drum fixture and thereby prevents rotational movement of the hose fixture relative to the drum fixture, and a retracted orientation, wherein the latch assembly does not engage a portion of the drum fixture and thereby permits rotational movement of the hose fixture relative to the drum fixture (see paragraph [0027]).
In regards to claims 23 and 32, Laurel further discloses the hose fixture includes an extension segment (near “30”) configured for insertion into the drum fixture such that in an installed position, the extension segment is adjacent to a shoulder (shown in fig. 6) positioned within the drum fixture.
In regards to claims 24 and 33, Laurel further discloses a plurality of tab supports (40) configured to receive the latch assembly.
In regards to claims 25 and 34, Laurel further discloses each of the plurality of tab supports includes an aperture (shown in fig. 2) configured to slidably receive a retention arm of the latch assembly.
In regards to claims 26 and 35, Laurel further discloses the latch assembly includes a retention arm, the retention arm including a lower end configured to seat in a cavity (66) formed in the drum fixture (shown in fig. 9).
In regards to claims 29 and 38, Laurel further discloses a seal member (63; incorrectly labeled as “68”in fig. 6) disposed between the drum fixture and the hose fixture, the seal member configured to facilitate fluid communication between the drum fixture and the hose fixture and to prevent leakage of fluid adhesive material between the hose fixture and the drum fixture.
In regards to claim 30, Laurel discloses an assembly comprising: 
a drum (50) containing a fluid adhesive material (cement) and having an opening that communicates with the fluid adhesive material contained within the drum; 
a drum fixture (58) seated into the opening of the drum and including an aperture (central bore) extending therethrough that defines a circumferential wall and a shoulder (shown in fig. 6), and (2) a plurality of spaced apart projections (62) extending inwardly from the circumferential wall such that (a) a plurality of axially extending gaps (see gaps between projections “62”) is defined between adjacent ones of the plurality of spaced apart projections and the circumferential wall, and (b) a plurality of grooves (48) is defined between adjacent ones of the plurality of spaced apart projections and the shoulder;
a hose fixture (20) connected to the drum fixture and in fluid communication with the drum fixture, the hose fixture further configured for axial insertion and rotation relative to the drum fixture to connect the hose fixture to the drum fixture (shown in figs. 7-8), the hose fixture including a plurality of projection members (47) disposed respectively in the plurality of grooves of the drum fixture (see paragraph [0026]); and 
.

Claim Rejections - 35 USC § 103
Claims 22 and 31 are rejected under 35 U.S.C. 103 as being unpatentable over Laurel as applied to claims 21 and 30 above, and further in view of Schieszl (US 2012/0298063).
In regards to claims 22 and 31, Laurel does not disclose each of the plurality of spaced apart projections includes a sloped first segment, a second segment extending from the first segment and having a raised portion and a third segment extending from the second segment and having a raised profile.
However, Schieszl teaches a similar connector assembly having a plurality of spaced apart projections (7) which each include a sloped first segment (15), a second segment (top vertex surface) extending from the first segment and having a raised portion and a third segment (opposing surface to 15) extending from the second segment and having a raised profile.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the projections of Laurel with the shape taught by Schieszl in order to facilitate the movement of the projections relative to the grooves, and help drive the projections in the rotation direction, as taught by Schieszl at paragraph [0038].

Claims 27, 28, 36 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Laurel as applied to claims 1-3, 5-8, 11-13, and 15-18 above, and further in view of Carson (USP 4,643,459).
In regards to claims 27, 28, 36, and 37, Laurel does not disclose a retention member is connected to the retention arm and configured to support a spring member in a manner such that the retention arm maintains tension on the retention arm in the seated position, wherein the latch assembly is configured to require compression of the spring member and axial movement of the retention arm for removal.
However, Carson teaches a similar connector assembly with a retention member (52) connected to a retention arm (24) and configured to support a spring member (26) in a manner such that the retention arm maintains tension on the retention arm in the seated position, wherein the latch assembly is configured to require compression of the spring member and axial movement of the retention arm for removal.
It would have been obvious to one of ordinary skill in the art at the time of filing to provide the connector assembly of Laurel with a retention member and spring member in order to prevent further relative rotation in either direction or separating movement in the axial direction, whereby, upon disengaging rotation of the body members in the opposite direction from make-up, the locking assemblies of each body are re-armed in preparation for a next make- up, and in an un-armed position, the respective body members are thereby prevented from being joined together, as taught by Carson at column 2, lines 15-26.



Response to Arguments
Applicant's arguments filed 22 February 2022 have been fully considered but they are not persuasive. 
In response to applicant’s arguments regarding the amended language, see the rejection above which shows how these limitations are disclosed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        03/08/2022